Citation Nr: 0804253	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-38 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection a claimed lump on the 
right hand.  

2.  Entitlement to service connection for any acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and depressive disorder.  

3.  Entitlement to service connection for tinnitus, claimed 
as ringing in ears. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 2001 to 
September 2001 and January 2003 to May 2004 and was deployed 
again in May 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.



REMAND

In a May 2007 letter, the veteran stated that he was 
currently on his second deployment to Iraq; however, he did 
not state when his deployment would be over.  Therefore, the 
Board finds that the issues on appeal should be remanded for 
further development once he returns from his deployment.  

The veteran in this regard should be afforded a VA 
examination(s) to determine the current nature and likely 
etiology for the lump on his right hand, tinnitus and any 
innocently acquired psychiatric disorder to include PTSD and 
depressive disorder. 

To ensure that all due process requirements are met, in 
addition to affording the a medical examination, the RO 
should also give the veteran an opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  The RO should also 
obtain all VA treatment reports.  

The RO's notice letter should explain that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2007) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which he provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by VCAA as regards to the 
issues on appeal. To ensure that the duty 
to notify him what evidence will be 
obtained by whom is met, the RO's letter 
should request him to provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should take appropriate action to 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO should ensure that its letter meets 
the requirements of the recent decision 
in Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Once the veteran returns from his 
deployment, he should be scheduled for a 
VA examination(s) to ascertain the nature 
and likely etiology of the claimed lump 
on his right hand, tinnitus and 
innocently acquired psychiatric disorder 
to include PTSD and depressive disorder. 

The claims file must be made available to 
the examiner(s), and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

Based on review of the case, the examiner 
should opine as to whether the veteran 
currently has a lump on his right hand, 
tinnitus or an acquired psychiatric 
disorder to include PTSD or a depressive 
disorder  that at least as likely as not 
is due to an event or incident of his 
military service.  

4.  After completing any indicated 
development, the RO should review all 
evidence of record and readjudicate  the 
appellant's claim for service connection 
in accordance with the provisions of 38 
C.F.R. § 3.303.  If any benefit sought on 
appeal is not granted, then the veteran 
should be provided with an appropriate 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

